F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JUL 10 2002
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

    v.                                                    No. 01-1432
                                                    (D.C. No. 99-CR-299-S)
    RICHARD THOMPSON,                                    (D. Colorado)

                Defendant - Appellant.


                             ORDER AND JUDGMENT           *




Before TACHA , Chief Circuit Judge,      ANDERSON , Circuit Judge, and
BRORBY , Senior Circuit Judge.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). This case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      This is a direct appeal by Mr. Thompson from his conviction of use of a

communication facility to distribute and to possess with intent to distribute

cocaine in violation of 21 U.S.C. § 843(b), and from the sentence imposed. We

dismiss the appeal.

      Mr. Thompson’s appellate counsel filed an     Anders 1 brief in which he stated

“there is no merit or basis for appeal and . . . there are no viable appellate issues.”

Br. at 6. Counsel also filed a motion to withdraw, stating he had submitted a copy

of the appellate brief and the motion to Mr. Thompson. Thereafter, by letter,

Mr. Thompson made a pro se request to withdraw his appeal.

      Counsel’s motion to withdraw is GRANTED. Mr. Thompson’s request to

withdraw the appeal is GRANTED, and the appeal is DISMISSED. The mandate

shall issue forthwith.



                                                     Entered for the Court



                                                     Wade Brorby
                                                     Senior Circuit Judge




1
      Anders v. California , 386 U.S. 738 (1967).

                                          -2-